Exhibit 10.2

NON-COMPETE, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT

THIS NON-COMPETE, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is entered into this 8th day of February, 2007, by and among
Heritage Commerce Corp, a California Corporation (“Heritage”), Heritage Bank of
Commerce, a California banking corporation (“HBC”) and John J. Hounslow
(“Shareholder”).

WHEREAS, concurrently with the execution of this Agreement, Heritage, HBC and
Diablo Valley Bank (“Diablo”) have entered into that certain Agreement and Plan
of Merger (the “Merger Agreement”) dated as of February 8, 2007 whereby on the
Effective Date (as defined in the Merger Agreement) Diablo will merge with and
into HBC and HBC shall survive the merger (the “Merger”).

WHEREAS, Shareholder is the Chairman of the Board and Chief Administrative
Officer of Diablo and owns 6.06% of the issued and outstanding shares of Diablo
common stock;

WHEREAS, Shareholder acknowledges that the execution and delivery of this
Agreement by Shareholder is a condition precedent to the obligations of the
parties entering into the Merger Agreement and the consummation of the Merger,
and Shareholder acknowledges and agrees that Heritage, HBC and Diablo would not
proceed forward and consummate the transactions contemplated under the Merger
Agreement unless Shareholder enters into this Agreement;

WHEREAS, Heritage, HBC and Shareholder acknowledge that the covenants and
agreements of Shareholder contained in this Agreement are necessary to protect
and preserve Diablo’s business for the benefit of Heritage and HBC after
consummation of the transactions contemplated by the Merger Agreement;

WHEREAS, Shareholder has significant knowledge and information concerning the
business of Diablo and that such business is very competitive;

WHEREAS, Shareholder will receive significant consideration for the
Shareholder’s exchange of his Diablo common stock through the Merger and
additional consideration under this Agreement;

WHEREAS, Shareholder will become a member of the Board of Directors of Heritage
and HBC on the Effective Date (as defined herein);

WHEREAS, this Agreement shall become effective at the Effective Time (as defined
in the Merger Agreement) of the Merger (the “Effective Date”);

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt, sufficiency and
adequacy of which are mutually acknowledged by each party, it is agreed as
follows:

1.             Definitions.  Capitalized terms used in this Agreement not
otherwise defined have the meaning given such term in the Merger Agreement.  For
purposes of this Agreement, the term “Business” means the business of banking
(including, without limitation, the acceptance of deposits and the making of
loans) as conducted by state chartered banks, nationally chartered banks or
office of thrift supervision chartered institutions conducting business in the
state of California (a) to be undertaken in the formation of a new banking
organization or (b) engaged in by an existing banking organization with $1
billon or less of assets.

2.             Purpose.  Shareholder acknowledges and agrees that the market for
the Business is very competitive within the Restrictive Territory (as defined
herein), and one way that Diablo maintained its business and its competitive
position in the marketplace prior to the Closing was by investing time and money
in developing proprietary products, unique approaches to the business, banking
systems and strong client, vendor, and employee relationships.  Shareholder
further acknowledges and agrees that proprietary and other information related
to such

1


--------------------------------------------------------------------------------


products, approaches and relationships are highly confidential, and maintaining
that confidentiality is critical to Diablo’s success.  Shareholder further
acknowledges and agrees that Diablo has invested substantial time and resources
into developing relationships, customer lists and business models and strategies
and that disruption of such relationships or misuse of such lists, models, and
strategies would damage the business of Diablo acquired by Heritage and HBC.

3.             Shareholder Covenants.

(a)           Non-Competition.  Shareholder hereby covenants and agrees that
from the Effective Date until the third (3rd) anniversary of the Effective Date
(“Restricted Period”), Shareholder will not without the prior written consent of
Heritage, engage or participate or have any interest, directly or indirectly, in
any Business anywhere in the counties of Santa Clara, Alameda, Contra Costa,
Marin, San Francisco and San Mateo located in the State of California
(“Restricted Territory”) (all such entities shall be referred to each as
“Competitor” or collectively as “Competitors,”), with respect to the following
acts:  (i) own any equity interest in any Competitor; (ii) operate, join,
control, advise, become a founder or otherwise participate in any Competitor;
(iii) lend credit or money for the purpose of assisting another to establish or
operate any Competitor; (iv) request or advise any customer, strategic partner
or vendor of Diablo that becomes a present or future customer, strategic partner
or vendor of Heritage, HBC or their subsidiaries now and hereinafter existing
(collectively, the “Affiliated Companies”) to withdraw, curtail or cancel its
business with Heritage, HBC or the Affiliated Companies anywhere in the
Restricted Territory; (v) induce or influence (or attempt to induce or
influence) any person or entity who is engaged (as an employee, agent,
independent contractor or otherwise) by Heritage, HBC or the Affiliated
Companies to terminate his, her or its employment or engagement for the purpose
of obtaining employment with a Competitor; (vi) solicit any employee of
Heritage, HBC or the Affiliated Companies to leave employment and become
affiliated with any Competitor; (vii) solicit any actual or “prospective
customer” (as hereinafter defined), which is or was served by Diablo, in
connection with any business of any Competitor, or (viii) solicit, influence or
attempt to influence any customer which is or was served by Diablo to
discontinue its business or service available from Heritage, HBC or the
Affiliated Companies; provided, that, Shareholder may own and hold as an
investment of up to 1% of any corporation within the Restrictive Territory that
is listed on a national stock exchange and that is engaged in a business that is
competitive with Heritage, HBC or an Affiliated Company, but Shareholder may not
otherwise participate (whether in management or otherwise) in such corporation. 
A “prospective customer” shall mean a company, person or other entity with which
Shareholder knows, or reasonably should know, that Diablo has had actual contact
with or has begun formulating a targeted strategy for contact at any time during
the term of this Agreement in connection with the operation of the Business. 
“Engaged in business” shall include, without limitation, establishment of
goodwill or business reputation, maintenance of business assets and properties,
and dealings with customers, strategic partners, prospective customers,
suppliers, or vendors.

(b)           Confidentiality.  Shareholder acknowledges and agrees that the
Shareholder has occupied a position of trust and confidence with Diablo prior to
the date hereof and has had access to and has become familiar with the
following, any and all of which constitutes confidential information of Diablo
(collectively “Confidential Information”) (a) any and all proprietary
intellectual property or trade secrets concerning the business and affairs of
Diablo, product specifications, data, know-how, formulae, compositions,
processes, designs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), database
technologies, systems, structures, architectures, processes, improvements,
devices, know-how, discoveries, concepts, methods, information of Diablo and any
other information, however documented, of Diablo that is a trade secret within
the meaning of any applicable law; (b) any and all proprietary non-public
information concerning the business and affairs of Diablo (which includes any
historical financial statements, financial projections, and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, contractors, agents, suppliers, personnel
training, techniques and materials, manufacturing methods, designs and
techniques, purchasing methods and techniques, however documented; and (c) any
and all notes, analyses, compilations, studies, summaries and other material
prepared by or for Diablo containing or based, in whole or part, upon any
information included in the foregoing.

Shareholder acknowledges and agrees that the protection of the Confidential
Information is necessary to protect and preserve the value of Diablo’s business
and proprietary properties being acquired by Heritage and HBC.  Therefore,
Shareholder hereby agrees not to, at any time, disclose to any unauthorized
Persons or use for his or its

2


--------------------------------------------------------------------------------


own account or for the benefit of any third party any Confidential Information,
whether or not such information is embodied in writing or other physical form or
is retained in the memory of Shareholder, without Heritage’s written consent,
unless and to the extent that the Confidential Information is or becomes
generally known to and available for use by the public other than as a result of
Shareholder’s fault or the fault of any other Person bound by a duty of
confidentiality to Heritage, HBC or the Affiliated Companies. Shareholder agrees
to deliver to Heritage at the Effective Date, and at any other time Heritage may
request, all documents, memoranda, notes, plans, records, reports and other
documentation, models, components, devices or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing),
that contain Confidential Information and any other Confidential Information
that Shareholder may then possess or have under Shareholder’s control.

(c)           Breach.  Shareholder, Heritage and HBC each recognize and
acknowledge that the Confidential Information and other knowledge Shareholder
has about Diablo and has and will obtain from Heritage, HBC or the Affiliated
Companies is special and unique, and any violation of the covenants contained in
this Agreement is likely to cause irreparable damage to Heritage, HBC or the
Affiliated Companies.  Therefore, the parties agree that, upon any breach of any
covenant contained in this Section 3 by Shareholder, Heritage and HBC shall be
entitled to an appropriate injunction for a violation, threatened or actual, of
such covenant, in addition to all other relief available under applicable law. 
If a court or arbitrator has determined that Shareholder has committed a breach
by Shareholder of any covenant set forth in Section 3 of this Agreement, the
Restricted Period will be extended by the period of the duration of such breach.

(d)           Acknowledgment.  Shareholder acknowledges and agrees that the
restrictions set forth in this Section 3 are reasonable in scope and essential
to the preservation of Diablo’s business and proprietary properties and that
enforcement of these restrictions will not cause Shareholder any hardship, and
because of Shareholder’s background and experience, will not in any manner
preclude Shareholder from becoming gainfully employed in such a manner and to
such an extent as will provide a standard of living for Shareholder and the
members of Shareholder’s family of at least the sort and fashion to which they
have become accustomed.  Each of Heritage, HBC and Shareholder acknowledges and
agrees that the covenants and agreements contained in this Section 3 have been
negotiated in good faith by each of them.  Each of Heritage, HBC and Shareholder
further acknowledges that (i) the goodwill associated with the existing vendors,
customers, assets and employees of Diablo prior to the transactions contemplated
herein is an integral component of the value of Diablo to Heritage and HBC and
is reflected in the consideration to be received by Diablo shareholders,
including the Shareholder pursuant to this Agreement, and (ii) the covenants and
agreements contained in this Section 3 are necessary to preserve the value of
Diablo’s business and proprietary properties for Heritage and HBC following the
transaction.  Each of Heritage, HBC and Shareholder acknowledges that the
limitations of time, geography and scope of activity agreed to in Section 3 are
reasonable because, among other things:  (A) Heritage, HBC and Diablo are
engaged in a highly competitive industry and have their operations in the
Restricted Territory, (B) Shareholder had unique access to, and will continue to
have access to, Confidential Information, including trade secrets, and know-how
of Diablo and its business and proprietary properties, (C) Shareholder is
receiving significant consideration in connection with the transactions
contemplated by the Merger Agreement and this Agreement, including Section 6,
and (D) this Agreement provides no more protection than is necessary to protect
Heritage’s and HBC’s interest in the goodwill of Diablo and its business and
proprietary properties, Confidential Information and Diablo, Heritage and HBC
trade secrets.

(e)           No Disparagement.  Shareholder will not, directly or indirectly,
disparage Heritage and HBC, the business formerly conducted by Diablo, the
business conducted by Heritage and HBC or any shareholder, director, officer,
employee or agent of Heritage or HBC;

(f)            Future Employer.  Shareholder will, during the Restrictive
Period, within ten days after accepting any employment, consulting engagement,
engagement as an independent contractor, partnership or other association that
might reasonably involve the Business, advise Heritage of the identity of the
new employer, client, partner or other Person with whom Shareholder has become
associated.  Following receipt of such notice if Heritage in its reasonable
judgment determines that Shareholder’s proposed association involves a Person
engaged in the Business, Heritage may serve notice upon each such Person that
such Shareholder is bound by this Agreement and furnish each such Person with a
copy of this Agreement or relevant portions thereof.

3


--------------------------------------------------------------------------------


(g)           Separate Agreement.  The covenants of Shareholder contained in
this Section 3 shall each be construed independently of any other provision in
this Agreement, and the existence of any claim or cause of action of Shareholder
against Heritage or HBC whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by Heritage or HBC of such
covenants.

(h)           Survival of Covenants.  The covenants contained in this Section 3
shall survive the termination of this Agreement by either party hereto for the
periods provided in Section 3.

4.             Conflict.  Shareholder represents and warrants to Heritage and
HBC that Shareholder has not executed any written agreement with any other
person or entity that would prohibit Shareholder from entering into this
Agreement.  Further, Shareholder represents and warrants to Heritage and HBC
that the execution of this Agreement by Shareholder will not conflict with any
obligations or duties which Shareholder may have to prior employers or pursuant
to any other agreement.

5.             Non-Disclosure of Agreement.  Shareholder shall not disclose the
terms and provisions of this Agreement or any other document executed in
connection herewith except as required by law to any Person; provided that
Shareholder may disclose the non-competition and confidentiality covenants
contained in Section 3 of this Agreement to a prospective employer or business
partner with the prior written consent of Heritage.

6.             Monetary Consideration.  In addition to the consideration of the
recitals, agreements and terms in this Agreement, Heritage shall pay Shareholder
$200,000 pro rata over a thirty (30) month period commencing on the first month
following the Effective Date.  Payments shall be made to Shareholder on or
before the 15th day of each month.  If Shareholder dies prior to the time the
payments pursuant to this Section 6 have been paid in full, then the remaining
amounts due and owing shall be paid to the Shareholder’s estate.

7.             Successors and Assigns.  This Agreement will be binding upon
Heritage and HBC and Shareholder and will inure to the benefit of Heritage and
HBC and its affiliates, successors and assigns.

8.             Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged, in whole
or in part, by a waiver or renunciation of the claim or right except in writing;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party, or of the
right of the party giving such notice or demand to require the other party, to
take further action without notice or demand as provided in this Agreement.

9.             Governing Law.  This Agreement will be governed by the laws
applied by courts of California to contracts entered into within that state by
parties residing within that state and having no connection to any other state.

10.           Jurisdiction; Service of Process.  Any proceeding arising out of
or relating to this Agreement may be brought in the courts of the State of
California, or, if it has or can acquire jurisdiction, in the United States
District Court for the Northern District of California, and each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the proceeding shall
be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Agreement in any other court.  The
parties agree that either or both of them may file a copy of this paragraph with
any court as written evidence of the knowing, voluntary and bargained agreement
between the parties irrevocably to waive any objections to venue or to
convenience of forum.  Process in any proceeding referred to in the first
sentence of this section may be served on any party as provided under California
law.

4


--------------------------------------------------------------------------------


11.           Severability.  Whenever possible, each provision and term of this
Agreement will be interpreted in a manner to be effective and valid, but if any
provision or term of this Agreement is held to be prohibited or invalid, then
such provision or term will be ineffective only to the extent of such
prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or term or the remaining provisions
or terms of this Agreement. If any of the covenants set forth in Section 3 of
this Agreement are held to be unreasonable, arbitrary or against public policy,
such covenants will be considered divisible with respect to scope, time and
geographic area, and in such lesser scope, time and geographic area, will be
effective, binding and enforceable against Shareholder to the fullest extent
under California law.

12.           Execution of Agreement.  This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

13.           Section Headings, Construction.  The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “Including” does not limit the preceding words or terms.

14.           Notices.  All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt); (b)
sent by facsimile (with written confirmation of receipt); or (c) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

Shareholder:                                                                            
John J. Hounslow
PO Box 839
Diablo, CA  94528
Facsimile:  (925) 855-8542

with a copy to:                                                                
Bingham McCutchen LLP
3 Embarcadero Center
San Francisco, CA 94111
Attention: James M. Rockett
Facsimile:  (415) 393-2286

Heritage and HBC:               Heritage Commerce Corp
150 Almaden Blvd.
San Jose, California  95113
Attn:  Walter T. Kaczmarek
Facsimile: (408) 534-4940

With copy
to:                                                                     
Buchalter Nemer
1000 Wilshire Boulevard
Suite 1500
Los Angeles, CA  90017-2457
Attn:  Mark A. Bonenfant, Esq.
Facsimile:  (213) 896-0400

15.           Recitals.  The recitals are incorporated herein and made a part of
this Agreement.

5


--------------------------------------------------------------------------------


16.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral agreements and understandings between the
parties with respect to the subject matter of this Agreement.  This Agreement
may not be amended except by a written agreement executed by the party to be
charged with the amendment.

[signature page follows]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Non-Compete,
Non-Solicitation and Confidentiality Agreement on the date first set forth
above.

 

HERITAGE COMMERCE CORP

 

 

 

 

 

By:

/s/ Walter T. Kaczmarek

 

 

 

Walter T. Kaczmarek

 

 

Chief Executive Officer

 

 

 

 

 

HERITAGE BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Walter T. Kaczmarek

 

 

 

Walter T. Kaczmarek

 

 

President

 

 

 

 

 

SHAREHOLDER

 

 

 

 

/s/ John J. Hounslow

 

 

John J. Hounslow

 

7


--------------------------------------------------------------------------------